DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                   LEONARD ANDRE PUCKERING,
                           Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D20-1132

                             [October 7, 2021]

   Appeal from the Circuit Court for the Fifteenth Judicial Circuit,
Palm Beach County; Jeffrey Dana Gillen, Judge; L.T. Case No. 50-2017-
CF-001996-AXXX-MB.

   Carey Haughwout, Public Defender, and David John McPherrin,
Assistant Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Marc B. Hernandez,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and DAMOORGIAN, JJ., concur.

                         *           *           *

  Not final until disposition of timely filed motion for rehearing.